Citation Nr: 1516884	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for peripheral arterial occlusive disease of the legs.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A hearing was held at the RO before the undersigned in February 2015.  A transcript has been associated with his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for ischemic heart disease (IHD).  He asserts that his peripheral arterial occlusive disease of the lower extremities is either due to his presumed Agent Orange exposure in service, or is secondary to his IHD.  

In an April 2013 letter, VA asked the Veteran to identify medical providers and authorize VA to obtain pertinent records.  The Veteran did not identify Kaiser Permanente, but did claim pertinent treatment there during his February 2015 Board hearing.  In addition, he claimed pertinent treatment at VA facilities since 1976.

The Board notes that peripheral arterial occlusive disease is not a disease for which service connection is available on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, presumptions aside, service connection for a disability due to herbicide exposure on a direct basis must also be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving herbicide exposure to establish direct causation).  Therefore, a VA medical opinion is necessary before the Board may adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4).  Any outstanding medical records should also be obtained, to include VA records and those from Kaiser Permanente that the Veteran discussed at his hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorizations from the Veteran, request any outstanding treatment records related to his peripheral arterial occlusive disease, to specifically include records from Kaiser Permanente.  All pertinent VA treatment records dated from 1976 to present that are not already of records should be obtained.  

All efforts to obtain the above-described records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  He should be advised that, if he still has any copies of his service treatment records, submitting copies would be helpful to deciding his claim.

2.  Provide a VA medical opinion concerning the Veteran's claimed disabilities.  The examinations should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

(a) The examiner should indicate whether it at least as likely as not (probability of 50 percent or more) that the Veteran's peripheral arterial occlusive disease of the bilateral lower extremities had its clinical onset in service or is otherwise attributable to the Veteran's military service, to specifically include his presumed exposure to Agent Orange.   

(b)  If not, is it at least as likely as not caused or aggravated by his service-connected IHD?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




